                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

EDNA BRIGHT,                                    )
                                                )
        Plaintiff,                              )
                                                )          NO. 3:18-cv-00756
v.                                              )          JUDGE RICHARDSON
                                                )
REBECCA N. BARTLETT,                            )
                                                )
        Defendant.                              )


                                              ORDER

       Pending before the Court is a Report and Recommendation (Doc. No. 26), in which the

Magistrate Judge recommends that Defendant’s Motion for Transfer of Venue (Doc. No. 16) be

granted. No Objections to this Report and Recommendation have been filed. In fact, Plaintiff has

filed a document indicating that she “has no objections to the transfer of venue to the Eastern

District Court of Tennessee” (Doc. No. 26).

       The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at * 2

(M.D. Tenn. Feb. 12, 2019); Hart v. Bee Property Mgmt., Case No. 18-cv-11851, 2019 WL

1242372, at * 1 (E.D. Mich. March 18, 2019) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985)).

The district court is not required to review, under a de novo or any other standard, those aspects of

the report and recommendation to which no objection is made. Ashraf v. Adventist Health

System/Sunbelt, Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security,

Case No. 3:18-cv-0010, 2018 WL 6322332, at * 3 (M.D. Tenn. Dec. 4, 2018). The district court

should adopt the magistrate judge’s findings and rulings to which no specific objection is filed. Id.
       Accordingly, the Report and Recommendation of the Magistrate Judge (Doc. No. 25) is

ADOPTED and APPROVED. The Motion for Transfer of Venue (Doc. No. 16) is GRANTED,

and the Clerk is directed to transfer this case to the Eastern District of Tennessee, pursuant to 28

U.S.C. § 1406(a).

       IT IS SO ORDERED.

                                                     ___________________________________
                                                     ELI RICHARDSON
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
